DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1-3, 6, and 9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Horio et al. (US 2015/0166815, “Horio”) in view of Shimizu et al. (US 2006/0216439, “Shimizu”).
Regarding claims 1 and 2, Horio teaches a bendable cove film for a display ([0110]) comprising a transparent base film ([0016]) and a hard coat film formed on a surface of the base film ([0016]), wherein the hard coat film has a thickness of from 2.5 to 20 micrometers ([0071]). Horio additionally teaches that the hardcoat layer may include a polymerizable binder resin (see, e.g., [0043], [0046] – [0048]). 	Horio fails to specifically teach the surface roughness of the edge of the hard coat layer. In the same field of endeavor of optical films for use in display devices ([0004]), Shimizu teaches that an edge of an optical film should have a surface roughness of from 0.05 to 0.9 micrometers ([0039], [0181]) in order to create a film having uniformity in the retardation value of the film through the lateral direction ([0103]). It therefore would have been obvious to have adjusted the surface roughness of the edges of at least the hard coat layer to within the range of 0.05 to 0.9 micrometers in order to create a film having uniformity in the retardation value of the film through the lateral direction ([0039], [0181], [0103]).	It should be noted that claims 1 and 2 includes product-by-process limitations. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Please see MPEP 2113. In the present case, the claimed process of producing the hard coat layer or the end surface of the hard coat layer (i.e., via polymerization and by cutting with a laser, respectively) is not limiting as to the structural features of that end surface (i.e., the surface roughness of the end surface). 
Regarding claim 3, Horio additionally teaches that the hard coat film of the cover film (and thus the cover film) has a hardness of greater than 5H (and thus greater than 3H, [0070]). 
Regarding claim 6, modified Horio additionally teaches that the edge of the film may have a surface roughness of from 0.05 to 0.9 micrometers and one of ordinary skill in the art at the time of filing would have found it obvious to have adjusted the surface roughness of these cuts around these specified end-points, including an Ra of 1.15 micrometers. A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See MPEP 2144.05.
Regarding claim 9, Horio additionally teaches that the layered body having excellent flexibility is not cracked when wound on a 30 mm diameter cylinder (e.g., [0016]). 

Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horio in view of Shimizu as applied to claim 1, above, and further in view of Inomata et al. (US 2013/0201556, “Inomata”).
Regarding claims 7 and 8, modified Horio fails to specifically teach the claimed Martens hardness values. However, in the same field of endeavor of layered optical bodies (e.g., [0002] – [0005]), Inomata teaches Martens hardness values for a hardcoat layer and an underlying substrate layer (e.g., [0013]) wherein the hardcoat layer may have a hardness of greater than 480 N/mm^2 in order to give the body excellent hardness (e.g., [0081], [0082]). Inomata additionally teaches the underlying substrate may have a hardness of around 250 to 350 N/mm^2, which provides a layered body with excellent hardness and reads on the claimed ratio of the hardnesses of the hardcoat layer to the base film layer ([0029], [0030]). It therefore would have been obvious to the ordinarily skilled artisan to have adjusted the hardness values of the layers of modified Horio to within the ranges taught by Inomata in order to provide the laminate with excellent hardness values for use in an optical layered body ([0029], [0030], [0081], [0082]). The Examiner notes that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Please see MPEP 2144.05.

Response to Arguments
Applicant’s arguments filed 3/11/22 are considered moot in light of the new grounds of rejection, which were necessitated by Applicant’s amendments. Arguments that are relevant to the current rejections are addressed below. 
Applicant argues that Horio fails to teach that the hardcoat layer is made of a polymerizable or curable material. However, Horio does appear to teach this feature, teaching that the hardcoat layer may include a polymerizable binder resin (see, e.g., [0043], [0046] – [0048]). Further, Horio teaches that the hardcoat layer may have a thickness of from 2.5 to 20 micrometers ([0071]), thus reading on the claimed range. “ The Examiner notes that the use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). Please see MPEP §2123.
Therefore, claims 1-3 and 6-9 are rejected as described above. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J FROST whose telephone number is (571)270-5618.  The examiner can normally be reached on Monday to Friday, 8:00am to 4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY J FROST/Primary Examiner, Art Unit 1782